Name: 84/143/EEC: Council Decision of 5 March 1984 amending Decision 82/438/EEC authorizing certain Member States to raise the level of the interest rate subsidies provided for by Directive 72/159/EEC on the modernization of farms
 Type: Decision_ENTSCHEID
 Subject Matter: financial institutions and credit;  agricultural structures and production
 Date Published: 1984-03-15

 Avis juridique important|31984D014384/143/EEC: Council Decision of 5 March 1984 amending Decision 82/438/EEC authorizing certain Member States to raise the level of the interest rate subsidies provided for by Directive 72/159/EEC on the modernization of farms Official Journal L 072 , 15/03/1984 P. 0028 - 0028*****COUNCIL DECISION of 5 March 1984 amending Decision 82/438/EEC authorizing certain Member States to raise the level of the interest rate subsidies provided for by Directive 72/159/EEC on the modernization of farms (84/143/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 82/436/EEC (2), and in particular the second subparagraph of Article 8 (2) thereof, Having regard to the proposal from the Commission, Whereas the rate of interest currently applicable in the Member States concerned has not dropped in relation to the situation in June 1982 and the rate remaining to be paid by the beneficiary consequently still exceeds the minimum laid down by Directive 72/159/EEC, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 January 1984, Article 3 of Decision 82/438/EEC (3), is hereby replaced by the following: 'Article 3 This Decision shall apply until 30 June 1984.' Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the French Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 5 March 1984. For the Council The President M. ROCARD (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 193, 3. 7. 1982, p. 37. (3) OJ No L 193, 3. 7. 1982, p. 39.